Ladd, J.
1. municipal cok•public improvements: assessment o£ benefits: appeal: bon<jappr°Tal °f The plaintiff interposed ob-jections to the levy of a special assessment against Lot 1 in Block 31 of Lebourveau’s ° Second Addition to the town of New Cherokee, now included in the city of Cherokee, and these were overruled. Thereupon, the plaintiff tendered a bond in due form to the clerk of the defendant city, in the amount by Mm previously fixed, and it was duly filed. It was not approved, nor was an approval endorsed thereon by the city clerk or mayor. The motion that the appeal be dismissed, for that no sufficient bond, approved as required by statute, had been filed, was sustained, and rightly so. Johannsen v. City of Colfax, 161 Iowa 502; City of Fairfield v. Jefferson County, 168 Iowa 623; Van Meter v. Town of Tipton, 178 Iowa 1201; Sutton v. Bower & Perkins, 124 Iowa 58.
2. bonds: statucation rectifl" Section 357, Code, 1897, relates to defective bonds, and not to omissions of the approval of those not defective. The statute exacts the filing of the bond, duly approved, within ten days from the date of the levy of the special assessment, and, plaintiff having failed so to do, the motion to dismiss was rightly sustained. — Affirmed.
Gaynor, C. J., Evans and Salinger, JJ., concur.